Citation Nr: 9903047	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-21 625	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right foot.  

2.  Entitlement to service connection for ulcers, duodenitis 
and gastritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




INTRODUCTION

The veteran's active military service extended from November 
1942 to November 1945 and from November 1950 to September 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for arthritis of the right foot, pneumonia and 
bronchitis.  A March 1994 rating decision denied service 
connection for ulcers, duodenitis and gastritis as secondary 
to medication for arthritis.  

When the case was previously before the Board, in March 1996, 
it was noted that the veteran's representative raised the 
possibility of a claim under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  The issue was referred to the RO for 
appropriate action.  In July 1998, the RO denied compensation 
under 38 U.S.C.A. § 1151 for a stomach condition and notified 
the veteran.  A notice of disagreement with that decision is 
not of record.  The section 1151 issue is not before the 
Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1998).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  

In March 1996, the Board denied service connection for 
pneumonia and bronchitis and remanded the issues of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the right foot and entitlement to service connection for 
ulcers, duodenitis and gastritis.  


FINDINGS OF FACT

1.  In March 1950, the RO denied service connection for 
residuals of a fracture of the lower end of the right fibula 
and tibia.  The evidence at that time included the veteran's 
World War II service medical records and the VA medical 
records showing the veteran fractured his right lower 
extremity in a June 1948 fall and was subsequently treated by 
VA.  

2.  Korean Conflict service medical records, which include 
ankle complaints, were subsequently added to the record.  

3.  In July 1990, the Board denied service connection for 
residuals of shrapnel wounds of the right foot.  The Board 
determined that a DD Form 214 showing World War II combat 
service and wounds was not authentic.  The Court of Veterans 
Appeals (Court) upheld the Board in a decision dated in 
August 1992.  

4.  The veteran is now claiming aggravation of the right 
lower extremity injury during his Korean Conflict service.  
The record does not show that a claim based on aggravation or 
the Korean Conflict service medical records has been 
considered by the RO or the Board.  

5.  The Korean Conflict service medical records are new and 
material since the March 1950 RO denial and must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
residuals of a fracture of the lower end of the right fibula 
and tibia, in March 1950, is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the record contains new and material 
evidence to reopen the veteran's claim for service connection 
for residuals of a right foot injury, including arthritis.  

In March 1950, the RO denied service connection for residuals 
of a fracture of the lower end of the right fibula and tibia.  
The veteran did not make a timely appeal.  Unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. § 20.1103 (1998).  

The first matter to be determined is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection because VA does not have jurisdiction 
unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the veteran has submitted new and 
material evidence, VA considers the basis of the previous 
denial.  See Evans v. Brown; 9 Vet. App. 273 (1996).  When 
the RO denied the veteran's claim in March 1950, it did not 
contain his Korean Conflict service medical records.  The 
veteran contends that the disability was aggravated during 
his Korean Conflict service.  Clearly the Korean Conflict 
service medical records should be considered to fairly decide 
the merits of the claim based on aggravation.  

Another copy of a DD Form 214 showing World War II combat 
service and wounds has been received.  It has already been 
determined that the document is not authentic and that 
determination has been upheld by the Court.  Since the 
Board's July 1990 decision denying service connection for 
shrapnel wounds of the right foot, the veteran has not 
submitted any new and material evidence which should be 
considered to fairly decide the merits of that claim.  


ORDER

The claim for service connection for residuals of a right 
lower extremity injury is reopened.  




REMAND

The RO should consider the veteran's claim for service 
connection for arthritis as a residual of a right lower 
extremity injury based on all evidence of record, both old 
and new.  

The veteran failed to report for VA examination in November 
1996 and February 1998.  This is a reopened claim, if the 
veteran fails to report without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  However, it does not 
appear that the veteran was notified of this requirement.  
The examination requested in the previous Remand should be 
rescheduled.  

The case is REMANDED to the RO for the following:  

1.  Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant without good cause fails 
to report for examination, a reopened 
claim will be denied.  The veteran is 
hereby notified of that regulation.  

2.  The RO should reschedule a VA 
orthopedic examination for the veteran.  

The entire claims folder and a copy of 
this Remand must be made available to and 
be reviewed by the examiner prior to the 
examination.  

The report of examination should include a 
detailed account of all manifestations of 
right foot and ankle pathology found to be 
present.  All necessary tests and X-rays 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The examiner must obtain active 
and passive range of motion (in degrees), 
state if there is any limitation of 
function and describe it, stating the 
normal range of motion.  The physician 
should express an opinion on the following 
questions, providing a complete rationale 
for all conclusions reached:  

a.  What is the probability that the 
current right foot and ankle disability is 
the result of the 1948 fracture?  

b.  Do the X-ray studies or any of the 
findings made in conjunction with the June 
1948 fracture show residuals of a previous 
injury?  

c.  What evidence is there, if any, of a 
chronic increase in the severity of 
fracture residuals during the veteran's 
second service period.  

d.  If the right foot and ankle injury 
increased in severity during the second 
period of service, was this increase 
consistent with the normal progress of the 
residuals?  

e.  Would the right foot and ankle injury 
residuals currently require medication 
(NSAID's) in sufficient doses to cause 
gastrointestinal pathology?  

3.  The veteran should also be given a VA 
gastrointestinal examination.  The report 
of examination should include a detailed 
account of all gastrointestinal 
manifestations found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The entire claims folder and a 
copy of this Remand must be made available 
to and be reviewed by the examiner prior 
to the examination.  The examiner should 
express an opinion as to the extent of any 
gastrointestinal pathology due to the use 
of NSAID's for the right foot and ankle 
disorders, as opposed to the use of 
medication for arthritis of other joints, 
with a complete rationale for all 
conclusions reached.  

4.  If the veteran fails to report for 
examination, the RO should give him an 
opportunity to show good cause for failure 
to report.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1995) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

ROLD SHAVER)



- 10 -


